Judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. The verdict herein is against the weight of the credible evidence. It is *737very significant that although on at least three different occasions the plaintiff was interrogated in regard to what transpired at the time oí his discharge, he nevertheless on each occasion testified to a version that involved, as a reason for his discharge, the fact that his work was unsatisfactory, although there is a reference to a “ mistake.” He did not, on the occasion of his discharge or at any time prior thereto, assert that the given reason was a false one or a feigned one and that the real reason was one relating to the union. If the union or possible friction with it was the real reason for the discharge, it would have been the subject of assertion by the plaintiff in his talks with the defendant or his manager on the day of his discharge or prior thereto. The significance of the lack of any evidence from the plaintiff of any such assertions by him on the date of his discharge or prior thereto is accentuated by the undisputed proof in the record that the unit or branch was organized by the witness Wallace within a little over a week on a non-union basis and continued in operation for more than six months without any friction with the union. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.